           Case 2:18-cv-00105-JM Document 66 Filed 11/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

CHRISTOPHER MARZETT REED                                                         PLAINTIFF

V.                                     No. 2:18CV00105-JM

NWANNEM OBI-OKOYE, MD,
Health Services Unit,
Forrest City Medium, et al.                                                   DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 17th day of November, 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
